Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “after forming the gate dielectric layer, depositing a gate conductor material over the gate dielectric layer; in the memory cell region, after forming the gate conductor material; forming an erase gate over a portion of a tunneling dielectric layer extending over the vertical floating gate; and concurrently: in the memory cell region, forming a word line using a portion of the gate conductor material, the word line including a control gate of the electrically erasable programmable nonvolatile memory cell, and in the peripheral region, forming a transistor gate of the logic transistor”; of claim 22 stating “fabricating a logic transistor peripheral to the memory cell, wherein fabricating the logic transistor includes (i) forming a gate dielectric layer on a top surface of a substrate; and (ii) depositing a gate conductor material over the gate dielectric layer; removing a portion of the gate dielectric layer and the gate conductor material to create an exposed region of the substrate; forming an erase gate over a portion of the dielectric layer that is disposed above the vertical floating gate; defining a word line using a portion of the gate conductor material disposed underneath the word line spacer”. In light of these limitations in the disclosure (i.e. refer to Figs. 29-33) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cited prior art: 
I. Yeh et al. US 2004/0183121 A1: Figs. 2N/3N and 2O/3O; 62 etched to 64 after formation of 40a.
II. Lin et al. US 2019/0165115 A1: Figs. 20 and 21; 340 formed after forming the MS1 and MS2.
III. Richter et al. US 9,583,640 B1: Fig. 4a and 9a; 306 and 902 are formed separately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894